Citation Nr: 1232560	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-25 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont



THE ISSUE

Entitlement to service connection for an ulcer disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel





INTRODUCTION

The Veteran served with the Army National Guard from April 1965 to May 1969.  His recognized active service includes a period of active duty for training (ACDUTRA) from February 1, 1967, to June 1, 1967, with additional periods of active duty or ACDUTRA from July 2, 1966, to July 16, 1966; July 22, 1967, to August 5, 1967; and May 18, 1968, to June 1, 1968.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  In addition to denying service connection for an ulcer disability in this decision, the RO, among other issues, denied service connection for a pinched nerve, right arm.  The appellant initiated an appeal of both of these issues when he filed his notice of disagreement in April 2008, but he only perfected an appeal with respect to the issue of entitlement to service connection for an ulcer disability.  See 38 C.F.R. § 20.200.  See also substantive appeal filed in May 2009.  Thus, this is the only issue that is addressed below.  Also, in June 2009, the RO received records from the appellant that were construed as a claim to reopen service connection for hearing loss.  The appellant, however, informed the RO by telephone contact in August 2009 that he wished to withdraw this claim.  38 C.F.R. § 20.204.  Accordingly, this issue will not be further addressed.



FINDING OF FACT

An ulcer disability was not present during the appellant's active service or for many years thereafter, and the record contains no indication that the appellant's post-service ulcers are causally related to his active service or any incident therein.





CONCLUSION OF LAW

An ulcer disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stata. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a);38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App.112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided with initial notice of the VCAA in December 2006, which was prior to the July 2007 adverse decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this case with respect to service connection for an ulcer disability.  In the July 2007 letter, the RO informed the claimant of the applicable laws and regulations, the evidence needed to substantiate the claim decided herein, and which party was responsible for obtaining the evidence.  38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483,1485 (Fed. Cir. 1997).  Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

The Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  With respect to the claim on appeal, the Board finds that the appellant is not prejudiced by a decision at this time since the appellant was provided with notice of the disability rating and effective date elements in the December 2006 letter. 

The Board also finds that all necessary assistance has been provided to the appellant including requesting information from the appellant regarding pertinent medical treatment he may have received and requesting records from the identified providers regarding the claim for service connection for an ulcer disability.  Such assistance included a request to the Orleans Medical Clinic where the appellant reported that he received treatment for an ulcer during his enlistment period in 1969.  This facility, however, informed VA that the appellant had not been treated at the facility since 1994 and that many records in storage had been destroyed by fire in 1995 and 1996.  Thus, the Board finds that these records are unavailable and that any further attempts to locate them would be futile.  38 C.F.R. § 3.159(c).  The appellant was informed of the unavailability of these records in the April 2010 supplemental statement of the case.  38 C.F.R. § 3.159(e).  The Board also acknowledges that the appellant has not had a VA examination specifically for this claim.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes that an examination is not needed for this claim because there is no probative evidence indicating that the appellant's post-service ulcers may be related to service.  Accordingly, it was not necessary to obtain a medical examination or medical opinion in order to decide this claim.  Lastly, the appellant was informed of his right to have a hearing at the RO or before the Board in the May 2009 statement of the case, but he did not thereafter request a hearing.  

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim for service connection for an ulcer disability and that adjudication of this claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits with respect to this issue.

II.  Facts

The appellant's service treatment records include a February 1965 preinduction examination report showing a normal clinical evaluation of the abdomen and viscera.  The same finding is shown on a February 1967 six month active duty for training examination report, and a May 1967 separation examination report.  The Veteran denied a history of stomach, liver or intestinal trouble on a May 1967 Report of Medical History.  

Private medical records from Dartmouth-Hitchcock Medical Center show treatment for various ailments as early as July 2004, including ulcers.  Records in July 2004 and June 2005 note that the appellant had a history of a gastric ulcer, and a June 2005 record shows that he had a peptic acid ulcer for which he was not taking any medication.  He denied at that time experiencing any recent acid indigestion or nausea.  He was again noted to have a gastric ulcer during a January 2006 visit and denied at that time experiencing any recent burning, acid indigestion or nausea.   

In July 2006, the appellant filed an initial claim for service connection for disabilities that did not include an ulcer disability.

In December 2006, the appellant filed a claim for service connection for an ulcer.  He asserted that it had been discovered during his enlistment period. 

The appellant reported on a National Archives and Records Administration information form (NA Form 13055) received in December 2006 that he had been treated for a gastric ulcer at the Orleans Medical Clinic in Orleans, Vermont, in 1969. 

In October 2009, the Orleans Medical Clinic informed VA that the appellant had not been seen in the office since 1994 and that many records had been destroyed by fire in 1995 or 1996.  

The appellant's representative requested in written argument in August 2012 that the doctrine of reasonable doubt be considered in this appeal.

III.  Pertinent Law and Regulations

At the outset, the Board finds that the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this case.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2002). 

There must be competent evidence showing the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303,307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 20 Vet. App. 488,495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a) (2011).  Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty.  Id. Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).


IV.  Discussion

As indicated above, the appellant served with the Army National Guard for the State of Vermont for approximately four years, and his service included ACDUTRA from February 1, 1967, to June 1, 1967.  He also had additional periods of active duty or ACDUTRA from July 2, 1966, to July 16, 1966; July 22, 1967, to August 5, 1967; and May 18, 1968, to June 1, 1968.  

The appellant seeks service connection for an ulcer disability.  He contends that he was found to have an ulcer during his enlistment period.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim.

As noted above, there must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163,1167 (Fed. Cir. 2004).

In this case, given the evidence delineated above, the Board finds that there is simply no probative evidence that the appellant developed an ulcer during service.

Consideration has been given to the appellant's report that he was treated for an ulcer during his enlistment period.  Although the appellant is certainly competent to report that he was found to have an ulcer during his enlistment period, the Board finds that this statement is not credible as the objective evidence contradicts his recollections.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  In this regard, his service treatment records give no indication of ulcer problems, and examination reports in February 1967 and May 1967 show normal clinical evaluations of the stomach and viscera.  Moreover, the Veteran denied a history of stomach, liver or intestinal trouble on a May 1967 Report of Medical History.  

It appears from the Veteran's assertions that he is claiming that he had an ulcer during his enlistment period in 1969 and was treated for this at the Orleans Medical Center in April 1969 and May 1969.  As noted above, attempts to obtain these treatment records were unsuccessful.  Furthermore, although the Veteran is shown to have served with the Army National Guard until May 1969, he is not shown to have any recognized periods of active service in 1969.  That is, his service personnel record (NG Form 23) does not show that he had any periods of active duty, ACDUTRA or INACDUTRA in 1969.  See 38 C.F.R. § 3.6.  Rather, it shows that his recognized periods are as noted above; i.e., ACDUTRA from February 1, 1967, to June 1, 1967, and additional periods of active duty or ACDUTRA from July 2, 1966, to July 16, 1966; July 22, 1967, to August 5, 1967; and May 18, 1968, to June 1, 1968.  

The first and only indication of ulcer problems is shown in private medical records from Dartmouth-Hitchcock Medical Center dated from July 2004 to October 2006.  These records include notations as early as July 2004 that the appellant had a history of gastric ulcer, and a notation in June 2005 that he had a peptic acid ulcer.  They do not, however, indicate the etiology of the ulcers and are dated over 35 years after service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F. 3d 1335, 1358 (Feb. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  

In short, the objective clinical evidence in service and after service does not indicate that the appellant developed an ulcer in service.  The Board finds this evidence to be more probative than the remote assertions of the appellant made in the context of a claim for monetary benefits.  See Mense v. Derwinski, 1Vet. App. 354, 356 (1991). 

Absent credible evidence of an in-service ulcer or of any indication that the post-service ulcers were causally related to the appellant's recognized active service or any incident therein, service connection for that disability is not warranted.  The preponderance of the evidence is against the claim of service connection for an ulcer disability.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an ulcer disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


